Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.
 
Claims 1-4 and 7 are pending. Claims 5 and 6 have been cancelled. Claims 1 and 7 have been amended.

Claims 1 and 2 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clever (A pH Switchable Pseudorotaxane Based on a Metal Cage and a Bis-anionic Thread. Chem. Eur. J. 2010,16,11792-11796) for the reasons set forth below.

Claims 1-3 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okoum (Synthesis of a Fluorophore with Improved Optical Brightness, International Journal of Organic Chemistry, 2013, 3, 256-261). for the reasons set forth below.
Claims 4 and 7 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clever (A pH Switchable Pseudorotaxane Based on a Metal Cage and a Bis-anionic Thread. Chem. Eur. J. 2010,16,11792-11796). 
Clever teaches compounds comprising fluorescent stilbene moieties and triarylmethane chromophores (See page 11793, scheme 1, bottom formula), which meets the limitations of applicant’s claims 1 and 2. If G was H and this H was removed 

    PNG
    media_image1.png
    197
    355
    media_image1.png
    Greyscale



the stilbene containing fluorescent moiety 

    PNG
    media_image2.png
    194
    674
    media_image2.png
    Greyscale


was added to the position where G is, the structure of formula (I) is achieved. Since only the compound is claimed it is not necessary to show the removal of the H as substituent G and the attachment of the fluorescent stilbene structure. Applicant’s claims are directed to the final compound wherein the fluorescent group is already covalently bound and not the intermediate compound from which the final compound is derived, therefor the presence of G as H does not need to be shown, rather just the final compound where that G group H is replaced with a stilbene moiety as a H must be removed to add the fluorescent substituent. The method of making is a product by process limitation and the examiner has found the identical product. Burden is on applicants to show product differences in product by process claims, see In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Best, 195 USPQ 430 (CCPA 1977); In re Fessman, 180 USPQ 324 (CCPA 1974); In re Brown, 173 USPQ 685 (CCPA 1972). Accordingly, the teachings of Clever are sufficient to anticipate the material limitations of the instant claims. 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okoum (Synthesis of a Fluorophore with Improved Optical Brightness, International Journal of Organic Chemistry, 2013, 3, 256-261). 
Okoum teaches compounds comprising fluorescent stilbene moieties and triarylmethane chromophores (See page 257, Figure 1), which meets the limitations of applicant’s claims 1,2,3. If G was H and this H was removed

    PNG
    media_image3.png
    132
    129
    media_image3.png
    Greyscale


 and R101 and R103 were NR13R14 where R13 is H and R14 is aryl (phenyl) and one of the H was removed from the phenyl, and R102 and R104 were halogen (Cl)

    PNG
    media_image4.png
    135
    537
    media_image4.png
    Greyscale


 the structure of formula (I) is achieved. Since only the compound is claimed it is not necessary to show the removal of the H as substituent G and one of the hydrogens on the phenyl group for R14. Applicant’s claims are directed to the final compound wherein the fluorescent group is already covalently bound and not the intermediate compound from which the final compound is derived, therefor the presence of G as H re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Best, 195 USPQ 430 (CCPA 1977); In re Fessman, 180 USPQ 324 (CCPA 1974); In re Brown, 173 USPQ 685 (CCPA 1972). Accordingly, the teachings of Okoum are sufficient to anticipate the material limitations of the instant claims. 


Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed regarding Clever and Okoum have been fully considered but they are not persuasive. The prior art references still read on applicant’s claimed structures. In both references if G is H and removed, a stilbene containing fluorescent moiety is added there and meets the claim structures. Applicant’s claims are directed to the final compound wherein the fluorescent group is already covalently bound and not the intermediate compound from which the final compound is derived, therefore the presence of G as H does not need to be shown, rather just the final compound where re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Best, 195 USPQ 430 (CCPA 1977); In re Fessman, 180 USPQ 324 (CCPA 1974); In re Brown, 173 USPQ 685 (CCPA 1972). Accordingly the rejections are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/AMINA S KHAN/Primary Examiner, Art Unit 1761